Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 5 and 20, namely a first gate electrode (in addition to the gate electrode) cupping the shielding electrode, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The figures show that there is a gate dielectric cupping the shielding electrode and not a first gate electrode cupping the shielding electrode.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US 2018/0226480 and Okuda hereinafter) in view of Taketani et al (US 2012/0261714 and Taketani hereinafter).
As to claims 7, 8, and 11-14: Okuda discloses [claim 7] a semiconductor device (Fig. 2), comprising: a substrate (21; [0048]); a first gate structure (left 27; [0050]) and a second gate structure (middle 27; [0050]) over the substrate, wherein the first gate structure and the second gate structure each comprises: a shielding electrode (30; [0052]); a gate electrode (32; [0052]) over the shielding electrode; and a first gate dielectric layer (33; [0058]) vertically separating the shielding electrode from the gate electrode; and an epitaxy layer (22; [0049]) over the substrate and cupping an underside of the first gate structure and the second gate structure; [claim 11] further comprising a second gate dielectric layer (29; [0052]) cupping the shielding electrode; [claim 12] wherein the second gate dielectric layer (29) is in contact with the first gate dielectric layer (33); [claim 13] wherein the first gate dielectric layer (33) is thinner than the second gate dielectric layer (29).
Okuda fails to expressly disclose [claim 7] wherein the epitaxy layer comprises a doped region laterally between the first gate dielectric layer of the first gate structure and the first gate dielectric layer of the second gate structure, a dopant concentration of the doped region being non-uniform along a lateral direction; [claim 8]  wherein along a direction from the first gate structure to the second gate structure, the doped region has: a first dopant concentration at a first side of the doped region near the first gate structure; a second dopant concentration at a second side of the doped region near the second gate structure; and a third dopant concentration at a middle of the doped region, wherein the first and second dopant concentrations are higher than the third dopant concentration; [claim 14] wherein a bottom end of the doped region is higher than a top surface of the shielding electrode.
	Taketani discloses  [claim 7] wherein the epitaxy layer (2; [0051]; Fig. 20) comprises a doped region (4a and 21; [0051]) laterally between the first gate dielectric layer of the first gate structure and the first gate dielectric layer of the second gate structure, a dopant concentration of the doped region being non-uniform along a lateral direction (the doping concentration changes laterally between the gate electrodes from p in 4a to p- in 21 to p in 4a); [claim 8]  wherein along a direction from the first gate structure to the second gate structure, the doped region has: a first dopant concentration (p) at a first side (left side) of the doped region near the first gate structure (left 3; [0051]); a second dopant concentration (p) at a second side (right side) of the doped region near the second gate structure (right 3; [0051]); and a third dopant concentration (p-) at a middle of the doped region (21), wherein the first and second dopant concentrations are higher than the third dopant concentration. 
Given the teachings of Taketani, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Okuda by employing the well-known or conventional features of transistor fabrication, such as displayed by Taketani, by employing the doped regions 4a and 21 in a trench gate structure device in order to restrict the formation of a JFET ([0126]).	
As to [claim 14] wherein a bottom end of the doped region is higher than a top surface of the shielding electrode, when 4a and 21 are incorporated from Taketani into Okuda, the bottom of 4a will be higher than the bottom of the gate electrode as Taketani shows the bottom of 4a is higher than the bottom of the gate electrode. 
Allowable Subject Matter
Claims 1-6 and 16-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1: the closest prior art, Taketani, discloses a semiconductor device (Fig. 1), comprising: a substrate (10; [0048]) having a semiconductor region (1; [0048]) and an epitaxy layer (2; [0048]) over the semiconductor region; and a first gate structure (left 3; [0053]) and a second gate structure (right 3; [0053]) disposed in the epitaxy layer, the first gate structure and the second gate structure have rounded bottom surface. Taketani fails to expressly disclose wherein, the epitaxy layer has a P-well region laterally between the first gate structure and the second gate structure, and a dopant concentrations in the P-well region varies along a direction from the first gate structure to the second gate structure. Taketani discloses a channel region 4a and high concentration region 4b, see [0051], and not a well region.
As to claim 16: the closest prior art, Taketani, discloses a semiconductor device (Fig. 2), comprising: a substrate (1; [0048]); a first gate structure (left 3; [0053]) and a second gate structure (right 3; [0053]) over the substrate; and an epitaxy layer (2; [0048]) over the substrate and laterally surrounding the first gate structure and the second gate structure, N-doped regions (5; [0052]); and a P-doped region (4a; [0051]). Taketani fails to expressly disclose wherein the epitaxy layer comprises: a P-well region between the first gate structure and the second gate structure, wherein the P-well region comprises a first portion adjacent the first gate structure, a second portion adjacent the second gate structure, and a middle portion between the first and second portions, and the P-well region has a dopant concentration decreasing from the first portion to the middle portion and increasing from the middle portion to the second portion; where the N-doped regions are over the P-well and the P-doped region is over the middle portion of the P-well and having a dopant concentration greater than the middle portion of the P-well region. Taketani discloses a channel region 4a and high concentration region 4b, see [0051], and not a well region.

Claims 9, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813